5 So. 3d 790 (2009)
Thomas L. CRAMER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-4240.
District Court of Appeal of Florida, Fifth District.
March 27, 2009.
Thomas Cramer, Mayo, pro se.
Bill McCollum, Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm the denial of Thomas L. Cramer's motion to correct sentence filed under Florida Rule of Criminal Procedure 3.800(a). In reviewing the sentencing documents, we discovered a scrivener's error in the judgment of Cramer's Case No. 99-2987. Although the transcript of the sentencing hearing clearly indicates that the sentence in Case No. 99-2987 was to be served consecutively to the other sentences imposed at the same time, the written judgment fails to reflect that fact. On remand, a corrected sentencing document *791 shall be prepared and a copy forwarded to the Department of Corrections.
AFFIRMED and REMANDED.
PALMER, C.J., ORFINGER and MONACO, JJ., concur.